Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…for each student…” in line 5, it’s unclear of whether each student comprises one or many students?  For the purpose of examination examiner interprets the above limitation as follows: “…for each student of a plurality of students…”.  Examiner suggests the above limitation amend to ““…for each student of a plurality of students…”.
Limitation “…one of the students…” in line 11, it is unclear which one of the students applicant referring to, examiner suggests applicant amend the cited limitation as follows: “…one of the plurality of students…”.
Limitation “automatically upon receipt into the electronic gradebook…” in line 13 it’s unclear whether this step is referring to the “receipt of the further education data …” in line 11.  For the purpose of examination, examiner assumes it refers to the receipt step in line 11.  Examiner suggests to amend as follows: “automatically upon the receipt of the further education related data for one of the plurality of students of the teacher 12for entry into the electronic gradebook…”.
Limitation, “identify…the student” in lines 21-22.  It’s unclear which student? Each student? Or one of the plurality of students, for the purpose of examination examiner suggests applicant amend as follows, “identify…said one of the plurality of students”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of patent 11,158,015.  Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the instant application and the cited patent is the limitation identify a type of the further education data received.  However, it is obvious that in order to select the template for the alert base on the received data, the type of data has to be determined (see Independent Claims Comparison Table below).

Instant Application 17/509,496
Patent 11,158,015
Claim 1:
A computer-implemented system for providing alerts in an online 2learning environment, comprising: 3a database to maintain an electronic gradebook for a teacher of an online 4learning environment, wherein the electronic gradebook comprises education 5related data for each student of the teacher; 6a server comprising a central processing unit, memory, an input port to 7receive further education related data for entry into the electronic gradebook, and 8an output port to provide the further education related data to the database, 9comprising: 10identify an event in the online learning environment based on 11receipt of the further education related data for one of the students of the teacher 12for entry into the electronic gradebook; 13automatically upon receipt into the electronic gradebook, generate 14an alert for the event, comprising: 15identify a type of the further education related data 16received; 17select a template for the alert based on the type of the 18further education related data; 19fill in the template with the further education related data; 20and 21identify recipients of the alert that are associated with the 22student; and 23 deliver the alert to the identified recipients.

Claim 1:
A computer-implemented system for providing alerts in an online learning environment, comprising: a database to maintain an electronic gradebook for a teacher of the online learning environment, wherein the electronic gradebook comprises education related data for students of the teacher; a server comprising a central processing unit, memory, an input port to receive further education related data for entry into the electronic gradebook, and an output port to provide the further education related data to the database, comprising: identify a new entry in the electronic gradebook as an event in the online learning environment for one of the students of the teacher; automatically upon the entry in the electronic gradebook, generate an alert for the event, comprising: select a template for the alert based on a type of change to the electronic gradebook; fill in the template with a type of the entry in the electronic gradebook; and identify recipients of the alert that are associated with the student; and deliver the alert to the identified recipients.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claim 1.
	For example it failed to teach identify an event in the online learning environment based on 11receipt of the further education related data for one of the students of the teacher 12for entry into the electronic gradebook; 13automatically upon receipt into the electronic gradebook, generate 14an alert for the event, comprising: 15identify a type of the further education related data 16received; 17select a template for the alert based on the type of the 18further education related data; 19fill in the template with the further education related data; 20and 21identify recipients of the alert that are associated with the 22student; and 23 deliver the alert to the identified recipients, which clearly support by the specification on pages 9-20.  This feature in light of other features of the independent claim 1 enable claims’ allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McCutchen et al (us 8,386,115) discloses method in which templates are used to automatically generate email messages that provide the recipient with diverse types of dynamic vehicle information. The email notifications are triggered by different events, some of which are independent of the vehicle (e.g., a monthly trigger), and others of which occur at the vehicle, such as a mileage or low oil life trigger. The notification system selects an appropriate template based on the type of trigger and uses that template to build and send to the subscriber an email message that contains the dynamic vehicle information and identifies any detected vehicle condition for which action is needed. In addition to trigger type, different templates can be defined for each combination of vehicle type (e.g., make of vehicle), trigger type, and a language preference (e.g., English, Spanish).

Gupta (us 2005/0227216) discloses a system for managing academic and social life for students includes a central server connected to a wide-area network and storing a repertoire of logic functions for use by students in managing academic activities; and a plurality of computerized appliances associated with individual students, the computerized appliances connectable to the wide-area network. The students may download logic from the central server, and execute the logic to configure and manage activities related to classes and studies in a college or university, and may interact with other students through the central server. In one aspect the system further includes one or more distributed servers connected to the wide-area-network the servers adapted for network-based academic learning and for communication with the central server over the network; and one or more content servers connected to the wide-area-network, the content servers adapted to provide Web-based content and services to students through the central server.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/Primary Examiner, Art Unit 2452